FILED
                             NOT FOR PUBLICATION                           AUG 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANA CECILIA ALEMAN-VILLAGRAN,                    No. 13-70403

               Petitioner,                       Agency No. A094-802-365

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Ana Cecilia Aleman-Villagran, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, Annachamy v. Holder, 733 F.3d 254, 258 (9th Cir. 2013),

and for substantial evidence the factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the IJ’s finding that the one incident in which

several gang members confronted and threatened Aleman-Villagran did not

constitute past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003); see also Lim v. Ashcroft, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats

standing alone [] constitute past persecution in only a small category of cases, and

only when the threats are so menacing as to cause significant actual suffering or

harm.”) (internal quotation and citation omitted). Substantial evidence also

supports the IJ’s finding that Aleman-Villagran failed to establish the government

of El Salvador is unwilling or unable to control the people who threatened her. See

Truong v. Holder, 613 F.3d 938, 941 (9th Cir. 2010) (per curiam); see also

Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir. 2010) (“[E]ven if we might

have reached a conclusion different from that reached by the [IJ], we may not

reverse unless we determine that any reasonable factfinder would have been

compelled to reach that conclusion.”) (internal quotation and citation omitted).

Thus, Aleman-Villagran’s asylum claim fails.


                                          2                                    13-70403
      Because Aleman-Villagran failed to establish eligibility for asylum, her

withholding of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d

1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the IJ’s denial of Aleman-Villagran’s CAT

claim because she failed to show it is more likely than not that she would be

tortured if returned to El Salvador. See Zheng v. Holder, 644 F.3d 829, 835-36

(9th Cir. 2011).

      Finally, we reject Aleman-Villagran’s due process contention regarding the

BIA’s summary affirmance. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 848-

50 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          3                                     13-70403